Exhibit 10.2

 

 

 

INVESTOR RIGHTS AGREEMENT

dated as of December 27, 2019

by and among

Urovant Sciences Ltd.,

Sumitovant Biopharma Ltd.

and

Sumitomo Dainippon Pharma Co., Ltd.

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page  

ARTICLE I Definitions

     1  

Section 1.1

  Definitions      1  

ARTICLE II Registration Rights

     8  

Section 2.1

  Demand Registration      8  

Section 2.2

  Company Registration      9  

Section 2.3

  Underwriting Requirements      10  

Section 2.4

  Obligations of the Company      11  

Section 2.5

  Furnish Information      13  

Section 2.6

  Expenses of Registration      13  

Section 2.7

  Delay of Registration      13  

Section 2.8

  Indemnification      13  

Section 2.9

  Reports Under Exchange Act      16  

Section 2.10

  Limitations on Subsequent Registration Rights      16  

Section 2.11

  Restrictions on Transfer      16  

Section 2.12

  Termination of Registration Rights      18  

ARTICLE III Information and Inspection Rights

     18  

Section 3.1

  Financial Information      18  

Section 3.2

  Delivery of Certain Information      18  

Section 3.3

  Inspections      19  

Section 3.4

  Confidentiality      20  

Section 3.5

  Termination of Information and Inspection Rights      20  

ARTICLE IV Corporate Governance

     20  

Section 4.1

  Board and Committee Composition      20  

Section 4.2

  Certain Acknowledgements      21  

Section 4.3

  Voting Agreement      21  

Section 4.4

  Matters Requiring Independent Director Approval      22  

Section 4.5

  Amendment of the Bye-laws      23  

ARTICLE V Acquisition transactions

     23  

Section 5.1

  Standstill Obligations with respect to Acquisition Transactions      23  

Section 5.2

  Exceptions to Standstill Limitations      24  

Section 5.3

  Disposition of Excess Shares      25  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.4

  Voting of Excess Shares and Exempt Excess Converted Shares      25  

ARTICLE VI Sumitomo Group’s Right to Maintain Ownership Percentage

     26  

Section 6.1

  General      26  

Section 6.2

  Financings of the Company      26  

Section 6.3

  Acquisition Issuances      29  

Section 6.4

  Other Issuances      30  

Section 6.5

  Grace Periods Under This Agreement      30  

Section 6.6

  Cooperation with Sumitovant Bio      30  

ARTICLE VII Representations and Warranties

     30  

Section 7.1

  Representations and Warranties of the Company      30  

Section 7.2

  Representations and Warranties of Sumitomo and Sumitovant Bio      31  

ARTICLE VIII Miscellaneous

     31  

Section 8.1

  Expenses      31  

Section 8.2

  Successors and Assigns      31  

Section 8.3

  Governing Law and Jurisdiction      32  

Section 8.4

  Counterparts      32  

Section 8.5

  Titles and Subtitles      32  

Section 8.6

  Notices      32  

Section 8.7

  Amendments and Waivers      33  

Section 8.8

  Severability      33  

Section 8.9

  Aggregation of Securities      33  

Section 8.10

  Entire Agreement      34  

Section 8.11

  WAIVER OF JURY TRIAL      34  

Section 8.12

  Delays or Omissions      34  

Section 8.13

  Specific Performance      34  

Section 8.14

  Further Assurances      35  

 

 

-ii-



--------------------------------------------------------------------------------

INVESTOR RIGHTS AGREEMENT

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made as of December 27,
2019 (the “Effective Time”), by and among Urovant Sciences Ltd., an exempted
limited company incorporated under the laws of Bermuda (the “Company”),
Sumitovant Biopharma Ltd., a Bermuda exempted company limited by shares
(“Sumitovant Bio”), and Sumitomo Dainippon Pharma Co., Ltd., a company organized
under the laws of Japan (“Sumitomo”).

RECITALS

WHEREAS, pursuant to a Transaction Agreement, dated as of October 31, 2019, by
and among Roivant Sciences Ltd. (“Roivant”), Sumitomo, Sumitovant Bio (f/k/a
Vant Alliance Ltd.) and certain subsidiaries of Roivant, Roivant has, among
other things, contributed all of the issued and outstanding common shares of the
Company, par value US$0.000037453 per share (the “Common Shares”), owned by it
to Sumitovant Bio and, subsequent to such contribution, Sumitomo has acquired
all of the issued and outstanding common shares of Sumitovant Bio;

WHEREAS, the Board has validly and unanimously approved the Amended Bye-Laws (as
defined below);

WHEREAS, the Board has caused the Company to file a preliminary information
statement relating to the approval of the Amended Bye-Laws (the “Preliminary
Information Statement”) and set a record date of December 30, 2019 for
determining the shareholders of the Company entitled to receive the Definitive
Information Statement (as defined below); and

WHEREAS, the Company, Sumitovant Bio, and Sumitomo wish to set forth in this
Agreement certain terms and conditions regarding the rights of Sumitovant Bio to
cause the Company to register its Common Shares, the composition of the Board
and committees thereof, and certain other matters as set forth in this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. For purposes of this Agreement:

“13D Group” means any group of persons formed for the purpose of acquiring,
holding, voting or disposing of Voting Shares which would be required under
Section 13(d) of the Exchange Act, and the rules and regulations promulgated
thereunder, to file a statement on Schedule 13D pursuant to Rule 13d-1(a) or a
Schedule 13G pursuant to Rule 13d-1(c) with the SEC as a “person” within the
meaning of Section 13(d)(3) of the Exchange Act if such group

 



--------------------------------------------------------------------------------

beneficially owned Voting Shares representing more than 5% of any class of
Voting Shares then outstanding.

“Acquisition Transaction” means (i) any transaction (other than an acquisition
of Exempt Excess Shares) that would either (x) cause the Sumitomo Group
(together with any 13D Group of which a member of the Sumitomo Group is a part)
to have Beneficial Ownership of an aggregate percentage of Total Current Voting
Power in excess of the Standstill Limit, or (y) in the event that the Sumitomo
Group (together with any 13D Group of which a member of the Sumitomo Group is a
part) has Beneficial Ownership of an aggregate percentage of Total Current
Voting Power in excess of the Standstill Limit, increase the Sumitomo Group’s
(together with any 13D Group of which a member of the Sumitomo Group is a part)
Beneficial Ownership of Voting Shares, or (ii) the acquisition of all or
substantially all of the Company’s assets by the Sumitomo Group (or any 13D
Group of which a member of the Sumitomo Group is a part).

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly controls, is controlled by, or is under common control
with such Person; provided, however, that, for purposes of this Agreement,
unless expressly indicated otherwise (i) neither the Company nor any of its
Subsidiaries will be deemed to be an Affiliate of Sumitovant Bio, Sumitomo or
any other member of the Sumitomo Group and (ii) neither Sumitomo, nor any of its
Subsidiaries or any other member of the Sumitomo Group (excluding the Company
and its Subsidiaries) will be deemed an Affiliate of the Company.

“Agreement” has the meaning set forth in the preamble.

“Amended Bye-Laws” means the Second Amended and Restated Bye-Laws of the
Company, as approved by the Board on December 22, 2019 and in the form attached
hereto as Exhibit A.

“Antitrust Laws” means the Sherman Act of 1890, as amended; the Clayton Act of
1914, as amended; the Federal Trade Commission Act of 1914, as amended; the HSR
Act, and all other federal, state, foreign or supranational statutes, orders,
decrees, administrative and judicial doctrines and other Laws in effect from
time to time that are designed or intended to prohibit, restrict or regulate
actions having the purpose or effect of monopolization or restraint of trade or
lessening of competition through merger or acquisition.

“Audit Committee” means the Audit Committee of the Board.

“Beneficial Ownership,” “Beneficially Owned” and “Beneficially Owns” have the
meanings specified in Rule 13d-3 promulgated under the Exchange Act.

“Board” means the Board of Directors of the Company.

“Business Acquisition Transaction” has the meaning set forth in Section 6.3(a).

“Business Day” means any day, other than Saturday, Sunday or any day that is a
legal holiday under the laws of the State of California or of Japan or is a day
on which banking institutions in the State of California or in Japan are
authorized or required by law or other governmental action to close.

 

- 2 -



--------------------------------------------------------------------------------

“Common Shares” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the preamble.

“Company Acquisition Issuance Notice” has the meaning set forth in
Section 6.3(a).

“Company Consolidation Package” has the meaning set forth in Section 3.1.

“Company Financing Issuance Notice” has the meaning set forth in Section 6.2(b).

“Company Other Issuance Notice” has the meaning set forth in Section 6.4.

“control,” including the terms “controlling,” “controlled by” and “under common
control with,” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting shares, by contract or otherwise.

“Convertible Securities” means any securities of the Company that are or by
their terms will be convertible into, exchangeable for or otherwise exercisable
to acquire Voting Shares of the Company, including convertible securities,
warrants, rights or options to purchase Voting Shares of the Company, whether or
not then in the money.

“Damages” means any loss, damage, claim or liability (joint or several) to which
a party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, claim or liability (or
any action in respect thereof) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.

“Definitive Statement” has the meaning set forth in Section 4.05(a).

“Demand Notice” has the meaning set forth in Section 2.1(a).

“Direct Purchase Securities” has the meaning set forth in Section 6.2(c).

“Disinterested Shareholder” means any shareholder of the Company that is not a
member of the Sumitomo Group (or any 13D Group of which a member of the Sumitomo
Group is a part).

“Effective Time” has the meaning set forth in the preamble.

“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company

 

- 3 -



--------------------------------------------------------------------------------

(including any limited liability company or joint stock company), branch office,
firm or other enterprise, association, organization or entity.

“Excess Share Ownership Notice” has the meaning set forth in Section 5.3.

“Excess Share Repurchase Notice” has the meaning set forth in Section 5.3(a).

“Excess Shares” has the meaning set forth in Section 5.2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or its Subsidiaries pursuant to an equity
option, equity purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; or (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities.

“Exempt Excess Shares” has the meaning set forth in Section 5.2(b).

“Fair Market Value” means, with respect to the securities of any Person as of
any date of determination, the average of the closing sale prices of such
securities of such Person during the 20 trading days immediately preceding such
date of determination on the principal U.S. or foreign securities exchange on
which such securities of such Person is listed or, if such securities are not
listed or primarily traded on any such exchange, the average of the closing sale
prices or, in the absence of a closing sale price, the closing bid quotations,
of such security during the 20 trading day period preceding such date of
determination on any quotation system then in use; provided that, all such
closing sales prices or, in the absence of a closing sale price, closing bid
quotations, will be appropriately adjusted to take into account the effect of
any dividends, stock splits, recapitalization, spin-offs or similar transactions
that affect such closing sale prices or bid quotations during such 20 trading
day period.

“Financing Transaction” has the meaning set forth in Section 6.2(a).

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.

“GAAP” means generally accepted accounting principles in the United States.

“Grace Period” means with respect to any Voting Shares or Convertible Securities
that are subject to a Sumitovant Bio Maintenance Notice, the earlier of (i)
11:59 p.m. California time on the nine month anniversary of the delivery of the
applicable Sumitovant Bio Financing Participation Notice, Company Acquisition
Issuance Notice or Company Other Issuance Notice, and (ii) with respect to the
number of shares of Voting Shares or Convertible Securities that are reduced by
the delivery by Sumitovant Bio of a revised Sumitovant Bio Maintenance Notice
stating a determination to acquire a lesser number of, or no, shares of Voting
Shares or

 

- 4 -



--------------------------------------------------------------------------------

Convertible Securities, the date of delivery of such revised Sumitovant Bio
Maintenance Notice (provided that the Grace Period set forth in the foregoing
clause (i) will continue to apply to the shares of Voting Shares and Convertible
Securities that continue to be subject to such revised Sumitovant Bio
Maintenance Notice).

“Holder” means, Sumitovant Bio or its valid transferees that are holders of
Registrable Securities as a result of an assignment of the rights set forth in
Article II in accordance with the requirements of Section 8.2.

“Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.

“Incumbent Independent Director” has the meaning set forth in Section 4.2.

“Independent Director” means any Director of the Company who (i) the Board
reasonably determines qualifies as an “independent director” of the Company
under the listing rules of NASDAQ, (ii) is not and within the last three years
has not been a director, officer or employee of a member of the Sumitomo Group,
(iii) does not have any Immediate Family Member who is or within the last three
years has been a director or executive officer of a member of the Sumitomo Group
and (iv) is not a Sumitomo Director.

“Independent Director Approval” means the affirmative approval of a majority of
the Independent Directors then in office who comprise the Audit Committee.

“Initiating Holder” has the meaning set forth in Section 2.1(a).

“Law” means national, supranational, EU, state, provincial, municipal or local
statute, law, resolution, constitution, treaty, ordinance, code, regulation,
statute, rule, notice, regulatory requirement, interpretation, agency guidance,
order, stipulation, determination, certification standard, accreditation
standard, permit, requirement or rule of law (including common law), code or
edict issued, enacted, adopted, promulgated, implemented or otherwise put into
effect by or under the authority of any governmental authority, including the
rules and regulations of any stock exchange.

“NASDAQ” means The NASDAQ Global Select Market.

“New Securities” means an issuance by the Company of Voting Shares or
Convertible Securities, excluding (i) Convertible Securities issued or granted
to directors, officers, bona fide individual consultants and employees of the
Company or its Subsidiaries issued pursuant to an equity incentive plan approved
by the Board or the Compensation Committee of the Board, as distinguished from
the issuance of Voting Shares issued upon the exercise, vesting or conversion of
such Convertible Securities, which Voting Shares will be considered New
Securities as of such issuance, (ii) Common Shares issued after the date hereof
to give effect to any stock dividend or distribution, stock split, reverse stock
split or combination or other similar pro rata recapitalization event affecting
the outstanding Common Shares equally, and (iii) Voting Shares or Convertible
Securities issued to any Entity that is a member of the Sumitomo Group.

 

- 5 -



--------------------------------------------------------------------------------

“Organizational Documents” means, with respect to any Entity, its certificate of
incorporation or formation, memorandum of association, bye-laws or similar
organizational documents.

“Person” means any individual, Entity or governmental authority.

“Preliminary Statement” has the meaning set forth in the recitals.

“Purchase Price” has the meaning set forth in Section 6.2(a).

“Qualified Acquisition Transaction” means each of (i) a merger providing for the
acquisition by an Entity that is a member of the Sumitomo Group of 100% of the
Voting Shares (other than shares owned by members of the Sumitomo Group) and is
conditioned (which condition may not be waived) on a majority of the Voting
Shares held by Disinterested Shareholders being voted in favor of such merger,
(ii) a bona fide public tender offer subject to the provisions of Regulation 14D
when first commenced within the meaning of Rule 14d-2(a) under the Exchange Act,
by an Entity that is a member of the Sumitomo Group to purchase 100% of the
Voting Shares (other than Shares owned by members of the Sumitomo Group) and is
conditioned (which condition may not be waived) on a majority of the Voting
Shares held by Disinterested Shareholders being tendered and not withdrawn with
respect to such offer, (iii) the acquisition of all or substantially all of the
assets of the Company and its Subsidiaries by the Sumitomo Group, which
acquisition is conditioned (which condition may not be waived) on a majority of
Voting Shares held by Disinterested Shareholders being voted in favor of such
acquisition, and (iv) a license, commercial transaction or similar transaction
between a member of the Sumitomo Group, on the one hand, and the Company or any
of its Subsidiaries, on the other hand, that is conditioned (which condition may
not be waived) on a majority of the Voting Shares held by Disinterested
Shareholders being voted in favor of such transaction.

“Registrable Securities” means, collectively, (i) the Common Shares held by any
Holder, including Common Shares issued or issuable (directly or indirectly) upon
conversion, exchange and/or exercise of any other securities of the Company,
acquired by any Holder on or after the date hereof, and (ii) Common Shares
issued as (or issuable upon the conversion or exercise of any warrant, right, or
other security that is issued as) a dividend or other distribution with respect
to, or in exchange for or in replacement of, the securities referenced in clause
(i) (excluding in all cases of (i) and (ii), any Registrable Securities sold by
a Person in a transaction in which the applicable rights under this Agreement
are not assigned pursuant to Section 8.1, and excluding for purposes of Article
II any securities for which registration rights have terminated pursuant to
Section 2.12 of this Agreement).

“Related Party Transaction” has the meaning set forth in Section 4.3(a)(iv).

“Restricted Securities” means the Registrable Securities that are “restricted
securities” as defined in SEC Rule 144.

“Rolling Forecast” means the 18-month forward projections and sources and uses,
the initial form of which is attached as Exhibit C to the Sumitomo Loan
Agreement, as it may be extended, amended, modified or supplemented from time to
time (including any quarterly updates thereto) as approved by the Board.

 

- 6 -



--------------------------------------------------------------------------------

“Rule 14c-2” has the meaning set forth in Section 4.05(a).

“SEC” means the Securities and Exchange Commission.

“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.

“SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Expenses” means all underwriting discounts, selling commissions, and
share transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Section 2.6.

“Selling Holder Counsel” has the meaning set forth in Section 2.6.

“Standstill Limit” means 76% of the Total Current Voting Power then in effect.

“Standstill Termination Event” means such time when the Sumitomo Group
collectively holds Beneficial Ownership of (x) at least 90% of the Total Current
Voting Power or (y) less than 50% of the Total Current Voting Power.

“Subsidiary” means with respect to any Entity, that such Entity will be deemed
to be a “Subsidiary” of another Person if (i) such other Person directly or
indirectly owns, beneficially or of record, (x) an amount of voting securities
or other interests in such Entity, or a Contractual or similar right, that is
sufficient to enable such Person to elect at least a majority of the members of
such Entity’s board of directors or other governing body or (y) at least a
majority of the outstanding equity interests of such Entity, (ii) such other
Person is a managing or controlling member or general partner of such Entity or
(iii) such other Person holds the power or is otherwise contractually entitled
to direct and control such Entity.

“Sumitomo” has the meaning set forth in the preamble.

“Sumitovant Bio” has the meaning set forth in the preamble.

“Sumitovant Bio Acquisition Participation Notice” has the meaning set forth in
Section 6.2(c).

“Sumitovant Bio Financing Participation Notice” has the meaning set forth in
Section 6.2(c).

“Sumitovant Bio Maintenance Notice” means a Sumitovant Bio Financing
Participation Notice, a Company Acquisition Issuance Notice, or a Company Other
Issuance Notice.

“Sumitomo Director” has the meaning set forth in the Amended Bye-Laws.

 

- 7 -



--------------------------------------------------------------------------------

“Sumitomo Group” means Sumitomo and any Entity that is a controlled Affiliate of
Sumitomo (but in all events excluding the Company and its Subsidiaries).

“Sumitomo Group Pro Rata Portion” means a number of New Securities determined by
the following:

 

X    =    NS x PI

Where:

 

X    =    the number of New Securities that may be purchased by Sumitovant Bio
NS    =    the number of New Securities being issued by the Company PI    =   
the percentage of the Total Outstanding Company Equity Beneficially Owned by all
members of the Sumitomo Group prior to the issuance of New Securities (including
in the Beneficial Ownership of the Sumitomo Group all Voting Shares and
Convertible Securities for which the applicable Grace Period, if any, has not
expired), expressed as a decimal

“Sumitomo Loan Agreement” means that certain Loan Agreement, dated as of the
date hereof, between Sumitomo and the Company, pursuant to which Sumitomo has
agreed to provide the Company a term loan facility of US$200 million, subject to
the terms and conditions of the Loan Agreement.

“Total Current Voting Power” means the total number of votes that may be cast in
the election of members of the Board if all securities entitled to vote in the
election of such directors are present and voted.

“Total Outstanding Company Equity” means the total number of shares of
outstanding capital stock of the Company, on a fully diluted basis assuming the
conversion, exchange or exercise in full of all outstanding Convertible
Securities for Common Shares.

“Voting Shares” means Common Shares and any other securities of the Company
having the ordinary power to vote in the election of members of the Board.

“Voting Threshold” means the aggregate Beneficial Ownership of 50% or more of
the Total Current Voting Power.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Demand Registration.

(a) If at any time when it is eligible to use a Form S-3 registration statement,
the Company receives a request from any Holder (the “Initiating Holder”) that
the Company

 

- 8 -



--------------------------------------------------------------------------------

file a Form S-3 registration statement with respect to outstanding Registrable
Securities of such Holder having an anticipated aggregate offering price, net of
Selling Expenses, of at least five million dollars ($5,000,000), then the
Company will, (i) within 10 days after the date such request is given, give
notice of such demand (a “Demand Notice”) to all Holders other than the
Initiating Holder; and (ii) as soon as practicable, and in any event within 45
days after the date such request is given by the Initiating Holder, file a Form
S-3 registration statement under the Securities Act covering all Registrable
Securities requested to be included in such registration by the Initiating
Holder and by any other Holder, as specified by notice given by each such Holder
to the Company within 20 days of the date the Demand Notice is given, and in
each case, subject to the limitations of Section 2.1(b) and Section 2.3.

(b) Notwithstanding the foregoing obligations, if the Company furnishes to the
Initiating Holder a certificate signed by the Company’s principal executive
officer stating that in the good faith judgment of the Board it would be
materially detrimental to the Company and its shareholders for such registration
statement to either become effective or remain effective for as long as such
registration statement otherwise would be required to remain effective, because
such action would (i) materially interfere with a significant acquisition,
corporate reorganization, or other similar transaction involving the Company;
(ii) require premature disclosure of material information that the Company has a
bona fide business purpose for preserving as confidential; or (iii) render the
Company unable to comply with requirements under the Securities Act or Exchange
Act, then the Company will have the right to defer taking action with respect to
such filing for a period of not more than 120 days after the request of the
Initiating Holder is given; provided that the Company may not invoke this right
more than once in any 12-month period; and provided further that the Company
will not register any securities for its own account or that of any other
shareholder during such 120 day period other than an Excluded Registration.

(c) The Company will not be obligated to effect, or to take any action to
effect, any registration pursuant to Section 2.1(a) (i) during the period that
is 30 days before the Company’s good faith estimate of the date of filing of,
and ending on a date that is 90 days after the effective date of, a
Company-initiated registration, provided that the Company is actively employing
in good faith commercially reasonable efforts to cause such registration
statement to become effective; or (ii) if the Company has effected two
registrations pursuant to Section 2.1(a) within the 12 month period immediately
preceding the date of such request. A registration will not be counted as
“effected” for purposes of this Section 2.1(c) until such time as the applicable
registration statement has been declared effective by the SEC, unless the
Initiating Holder withdraws its request for such registration, elects not to pay
the registration expenses therefor, and forfeits its right to one demand
registration statement pursuant to Section 2.6, in which case such withdrawn
registration statement will be counted as “effected” for purposes of this
Section 2.1(c).

Section 2.2 Company Registration. If the Company proposes to register
(including, for this purpose, a registration effected by the Company for
shareholders other than the Holders) any of its Common Shares under the
Securities Act in connection with the public offering of such securities solely
for cash (other than in an Excluded Registration), the Company will, at such
time, promptly give each Holder notice of such registration. Upon the request of
each Holder given within 20 days after such notice is given by the Company, the
Company will, subject to the

 

- 9 -



--------------------------------------------------------------------------------

provisions of Section 2.3, cause to be registered all of the Registrable
Securities that each such Holder has requested to be included in such
registration. The Company will have the right to terminate or withdraw any
registration initiated by it under this Section 2.2 before the effective date of
such registration, whether or not any Holder has elected to include Registrable
Securities in such registration. The expenses (other than Selling Expenses) of
such withdrawn registration will be borne by the Company in accordance with
Section 2.6.

Section 2.3 Underwriting Requirements.

(a) If, pursuant to Section 2.1, the Initiating Holder intends to distribute the
Registrable Securities covered by its request by means of an underwriting, it
will so advise the Company as a part of its request made pursuant to
Section 2.1, and the Company will include such information in the Demand Notice.
The underwriter(s) will be selected by the Company but must be reasonably
acceptable to the Initiating Holder. In such event, the right of any Holder to
include such Holder’s Registrable Securities in such registration will be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to distribute their securities
through such underwriting will (together with the Company, as provided in
Section 2.4(e)) enter into an underwriting agreement in customary form with the
underwriter(s) selected for such underwriting. Notwithstanding any other
provision of this Section 2.3, if the managing underwriter(s) advise(s) the
Initiating Holder in writing that marketing factors require a limitation on the
number of shares to be underwritten, then the Initiating Holder will so advise
all Holders of Registrable Securities that otherwise would be underwritten
pursuant hereto, and the number of Registrable Securities that may be included
in the underwriting will be allocated among such Holders of Registrable
Securities, including the Initiating Holder, in proportion (as nearly as
practicable) to the number of Registrable Securities owned by each Holder or in
such other proportion as will mutually be agreed to by all such selling
Holders; provided that the number of Registrable Securities held by the Holders
to be included in such underwriting will not be reduced unless all other
securities are first entirely excluded from the underwriting. To facilitate the
allocation of shares in accordance with the above provisions, the Company or the
underwriters may round the number of shares allocated to any Holder to the
nearest 100 shares.

(b) In connection with any offering involving an underwriting of Common Shares
pursuant to Section 2.2, the Company will not be required to include any
Registrable Securities in such underwriting unless the selling Holders accept
the terms of the underwriting as agreed upon between the Company and its
underwriters, and then only in such quantity as the underwriters in their
reasonable discretion determine will not jeopardize the success of the offering
by the Company. If the total number of securities, including Registrable
Securities, requested by shareholders to be included in such offering exceeds
the number of securities to be sold (other than by the Company) that the
underwriters in their reasonable discretion determine is compatible with the
success of the offering, then the Company will be required to include in the
offering the full number of Registrable Securities that the underwriters in
their reasonable discretion determine will not jeopardize the success of the
offering (taking into account the securities to be registered by the Company and
the number of Registrable Securities requested to be included in the offering).
If the underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering will be allocated
among the selling Holders in

 

- 10 -



--------------------------------------------------------------------------------

proportion (as nearly as practicable to) the number of Registrable Securities
owned by each selling Holder or in such other proportions as is mutually agreed
to by all such selling Holders. To facilitate the allocation of shares in
accordance with the above provisions, the Company or the underwriters may round
the number of shares allocated to any Holder to the nearest 100 shares.
Notwithstanding the foregoing, in no event will (i) the number of Registrable
Securities included in the offering be reduced unless all other securities
(other than securities to be sold by the Company) are first entirely excluded
from the offering, or (ii) the number of Registrable Securities included in the
offering be reduced below 30% of the total number of securities included in such
offering. For purposes of the provision in this Section 2.3(b) concerning
apportionment, for any selling Holder that is a partnership, limited liability
company, or corporation, the partners, members, retired partners, retired
members, shareholders, and Affiliates of such Holder, or the estates and
Immediate Family Members of any such partners, retired partners, members, and
retired members and any trusts for the benefit of any of the foregoing Persons,
will be deemed to be a single “selling Holder,” and any pro rata reduction with
respect to such “selling Holder” will be based upon the aggregate number of
Registrable Securities owned by all Persons included in such “selling Holder,”
as defined in this sentence.

Section 2.4 Obligations of the Company. Whenever required under this Article II
to effect the registration of any Registrable Securities, the Company will, as
expeditiously as reasonably possible:

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use commercially reasonable efforts to cause such
registration statement to become effective and, upon the request of any Holder,
keep such registration statement effective for a period of up to 120 days or, if
earlier, until the distribution contemplated in the registration statement has
been completed; provided that (i) such 120 day period will be extended for a
period of time equal to the period the Holder refrains, at the request of an
underwriter of Common Shares, from selling any securities included in such
registration, and (ii) in the case of any registration of Registrable Securities
on Form S-3 that are intended to be offered on a continuous or delated basis,
subject to compliance with applicable SEC rules, such 120 day period will be
extended for up to an additional 120 days, if necessary, to keep the
registration statement effective until all such Registrable Securities are sold;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;

(c) furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate the
disposition of their Registrable Securities;

(d) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as will be reasonably requested by the
selling Holders; provided that the Company will not be required to qualify to do
business or to file a general consent to service of

 

- 11 -



--------------------------------------------------------------------------------

process in any such states or jurisdictions, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;

(f) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;

(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

(h) promptly make available for inspection by the selling Holders, any managing
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;

(i) notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed;

(j) after such registration statement becomes effective, notify each selling
Holder of (i) any request by the SEC that the Company amend or supplement such
registration statement or prospectus; (ii) of the issuance by the SEC or any
state securities authority of any stop order suspending the effectiveness of
such registration statement or the initiation of any proceedings for that
purpose, and (iii) of the happening of any event during the period such
registration statement is effective as a result of which such registration
statement or the related prospectus or any document incorporated by reference
therein contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein (which, in the case of the prospectus, shall be determined in light of
the circumstances in which such prospectus is to be used) not misleading (which
information shall be accompanied by an instruction to suspend the use of the
registration statement and the prospectus until the requisite changes have been
made);

(k) use its commercially reasonable efforts to avoid the issuance of, or if
issued, to obtain the withdrawal of, any order enjoining or suspending the use
or effectiveness of a registration statement or suspending of the qualification
(or exemption from qualification) of any of the Registrable Securities for sale
in any jurisdiction, as promptly as practicable; and

 

- 12 -



--------------------------------------------------------------------------------

(l) take all other commercially reasonable actions as are necessary or advisable
in order to expedite or facilitate the disposition of Registrable Securities by
the Holder, including using commercially reasonable efforts to cause appropriate
officers and employees to be available, on a customary basis and upon reasonable
advance notice, to meet with prospective investors in presentations, meetings,
and road shows.

In addition, the Company will ensure that, at all times after any registration
statement covering a public offering of securities of the Company under the
Securities Act has become effective; its insider trading policy will provide
that the Board may implement a trading program under Rule 10b5-1 of the Exchange
Act.

Section 2.5 Furnish Information. It will be a condition precedent to the
obligations of the Company to take any action pursuant to this Article II with
respect to the Registrable Securities of any selling Holder that such Holder
will furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as is reasonably required to effect the registration of such Holder’s
Registrable Securities.

Section 2.6 Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to this Article II, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements of one counsel for the
selling Holders (“Selling Holder Counsel”), will be borne and paid by the
Company; provided that the Company will not be required to pay for any expenses
of any registration proceeding begun pursuant to Section 2.1 if the registration
request is subsequently withdrawn at the request of the Holders of a majority of
the Registrable Securities to be registered (in which case all selling Holders
will bear such expenses pro rata based upon the number of Registrable Securities
that were to be included in the withdrawn registration), unless the Holders of a
majority of the Registrable Securities agree to forfeit their right to one
registration pursuant to Section 2.1; provided further that if, at the time of
such withdrawal, the Holders have learned of a material adverse change in the
condition, business, or prospects of the Company from that known to the Holders
at the time of their request and have withdrawn the request with reasonable
promptness after learning of such information then the Holders will not be
required to pay any of such expenses and will not forfeit their right to one
registration pursuant to Section 2.1. All Selling Expenses relating to
Registrable Securities registered pursuant to this Article II will be borne and
paid by the Holders pro rata based on the number of Registrable Securities
registered on their behalf as compared to the total number of securities
registered.

Section 2.7 Delay of Registration. No Holder will have any right to obtain or
seek an injunction restraining or otherwise delaying any registration pursuant
to this Agreement as the result of any controversy that might arise with respect
to the interpretation or implementation of this Article II.

Section 2.8 Indemnification. If any Registrable Securities are included in a
registration statement under this Article II:

 

- 13 -



--------------------------------------------------------------------------------

(a) To the extent permitted by Law, the Company will indemnify and hold harmless
each selling Holder, and the partners, members, officers, directors, and
shareholders of each such Holder; legal counsel and accountants for each such
Holder; any underwriter (as defined in the Securities Act) for each such Holder;
and each Person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any Damages, and the
Company will pay to each such Holder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided that the indemnity
agreement contained in this Section 2.8(a) will not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Company, which consent will not be unreasonably
conditioned, withheld or delayed, nor will the Company be liable for any Damages
to the extent that such Damages arise out of or are based upon actions or
omissions made in reliance upon and in conformity with written information
furnished by or on behalf of any such Holder, underwriter, controlling Person,
or other aforementioned Person in writing expressly for use in connection with
such registration.

(b) To the extent permitted by Law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided that the indemnity agreement
contained in this Section 2.8(b) will not apply to amounts paid in settlement of
any such claim or proceeding if such settlement is effected without the consent
of the Holder, which consent will not be unreasonably conditioned, withheld or
delayed; and provided further that in no event will the aggregate amounts
payable by any Holder by way of indemnity or contribution under this
Section 2.8(b) when taken together with the aggregate amounts payable by such
Holder under Section 2.8(d) exceed the proceeds from the offering received by
such Holder (net of any Selling Expenses paid by such Holder), except in the
case of fraud by such Holder.

(c) Promptly after receipt by an indemnified party under this Section 2.8 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2.8, give the indemnifying party notice of the
commencement thereof. The indemnifying party will have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the
parties; provided that an indemnified party (together with all other indemnified
parties that may be represented without conflict by one

 

- 14 -



--------------------------------------------------------------------------------

counsel) will have the right to retain one separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
action. The failure to give notice to the indemnifying party within a reasonable
time of the commencement of any such action will relieve such indemnifying party
of any liability to the indemnified party under this Section 2.8, only to the
extent that such failure materially prejudices the indemnifying party’s ability
to defend such action. The failure to give notice to the indemnifying party will
not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 2.8.

(d) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either: (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 2.8 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section 2.8 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any party hereto for which indemnification is
provided under this Section 2.8, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party will be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or
omission; provided that, in any such case (x) no Holder will be required to
contribute any amount in excess of the public offering price of all such
Registrable Securities offered and sold by such Holder pursuant to such
registration statement, and (y) no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation; and provided further that in no event will a Holder’s
liability pursuant to this Section 2.8(d), when combined with the amounts paid
or payable by such Holder pursuant to Section 2.8(b), exceed the proceeds from
the offering received by such Holder (net of any Selling Expenses paid by such
Holder), except in the case of fraud by such Holder.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement will
control.

(f) Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and the Holders under this Section 2.8 will survive the completion of any
offering of Registrable

 

- 15 -



--------------------------------------------------------------------------------

Securities in a registration under this Article II, and otherwise will survive
the termination of this Agreement.

Section 2.9 Reports Under Exchange Act. With a view to making available to the
Holders the benefits of SEC Rule 144 and any other rule or regulation of the SEC
that may at any time permit a Holder to sell securities of the Company to the
public without registration or pursuant to a registration on Form S-3, the
Company will:

(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144, at all times;

(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements); and

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144, the Securities Act, and the Exchange Act (at any time after the
Company has become subject to such reporting requirements), or that it qualifies
as a registrant whose securities may be resold pursuant to Form S-3 (at any time
after the Company so qualifies) and (ii) such other information as may be
reasonably requested in availing any Holder of any rule or regulation of the SEC
that permits the selling of any such securities without registration (at any
time after the Company has become subject to the reporting requirements under
the Exchange Act) or pursuant to Form S-3 (at any time after the Company so
qualifies to use such form).

Section 2.10 Limitations on Subsequent Registration Rights. From and after the
date of this Agreement, the Company will not, without the prior written consent
of the Holders, enter into any agreement with any holder or prospective holder
of any securities of the Company that would (a) provide to such holder the right
to include securities in any registration other than on a subordinate basis
after all of the Holders have had the opportunity to include in the registration
and offering all Registrable Securities that they wish to so include or
(b) allow such holder or prospective holder to initiate a demand for
registration of any securities held by such holder or prospective holder.

Section 2.11 Restrictions on Transfer.

(a) The Restricted Securities will not be sold, pledged, or otherwise
transferred, and the Company will not recognize and will issue stop-transfer
instructions to its transfer agent with respect to any such sale, pledge, or
transfer, except upon the conditions specified in this Section 2.11, which
conditions are intended to ensure compliance with the provisions of the
Securities Act. Each Holder, if effecting a transfer, will cause any proposed
purchaser, pledgee, or transferee of the Restricted Securities to agree to take
and hold such securities subject to the provisions and upon the conditions
specified in this Section 2.11.

(b) Each certificate or instrument representing the Restricted Securities, and
any other securities issued in respect of such Restricted Securities, upon any
split, dividend,

 

- 16 -



--------------------------------------------------------------------------------

recapitalization, merger, consolidation, or similar event, will (unless
otherwise permitted by the provisions of Section 2.11(d)) be stamped or
otherwise imprinted with a legend substantially in the following form:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”). SUCH SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE ISSUER’S
BYLAWS AND A CERTAIN INVESTOR RIGHTS AGREEMENT BETWEEN THE ISSUER AND THE
HOLDER. COPIES OF SUCH AGREEMENTS MAY BE OBTAINED UPON WRITTEN REQUEST TO THE
SECRETARY OF THE ISSUER.

(c) The parties hereto consent to the Company making a notation in its records
and giving instructions to any transfer agent of the Restricted Securities in
order to implement the restrictions on transfer set forth in this Section 2.11.

(d) Each Holder, as a holder of Restricted Securities, by acceptance of
ownership thereof, agrees to comply in all respects with the provisions of this
Section 2.11. Before any proposed sale, pledge, or transfer of any Restricted
Securities that is not effected pursuant to SEC Rule 144, unless there is in
effect a registration statement under the Securities Act covering the proposed
transaction, the Holder will give notice to the Company of its intention to
effect such sale, pledge, or transfer. Each such notice will describe the manner
and circumstances of the proposed sale, pledge, or transfer in sufficient detail
and, if reasonably requested by the Company, will be accompanied at such
Holder’s expense by either (i) a written opinion of legal counsel who will, and
whose legal opinion will, be reasonably satisfactory to the Company, addressed
to the Company, to the effect that the proposed transaction may be effected
without registration under the Securities Act; (ii) a “no action” letter from
the SEC to the effect that the proposed sale, pledge, or transfer of such
Restricted Securities without registration will not result in a recommendation
by the staff of the SEC that action be taken with respect thereto; or (iii) any
other evidence reasonably satisfactory to counsel to the Company to the effect
that the proposed sale, pledge, or transfer of the Restricted Securities may be
effected without registration under the Securities Act, whereupon the Holder of
such Restricted Securities will be entitled to sell, pledge, or transfer such
Restricted Securities in accordance with the terms of the notice given by the
Holder to the Company. The Company will not require such a legal opinion or “no
action” letter (x) in any transaction in compliance with SEC Rule 144 or (y) in
any transaction in which such Holder distributes Restricted Securities to an
Affiliate of such Holder for no consideration; provided that each transferee
agrees in writing to be subject to the terms of this Section 2.11. Each
certificate or instrument evidencing the Restricted Securities transferred

 

- 17 -



--------------------------------------------------------------------------------

as above provided will bear, except if such transfer is made pursuant to SEC
Rule 144, the appropriate restrictive legend set forth in Section 2.11(b),
except that such certificate will not bear such restrictive legend if, in the
opinion of counsel for such Holder and the Company, such legend is not required
in order to establish compliance with any provisions of the Securities Act.

Section 2.12 Termination of Registration Rights. The right of any Holder to
request registration or inclusion of Registrable Securities in any registration
pursuant to Section 2.1 or Section 2.2 will terminate upon the earliest to occur
of:

(a) such time as Rule 144 or another similar exemption under the Securities Act
is available for the sale of all of such Holder’s shares without limitation
during a three-month period without registration; and

(b) such time, if any, as members of the Sumitomo Group Beneficially Owns, in
the aggregate, less than 10% of the issued and outstanding Common Shares of the
Company.

ARTICLE I ARTICLE III

INFORMATION AND INSPECTION RIGHTS

Section 3.1 Financial Information. The Company will continue to appoint an
accounting firm of international reputation to perform independent audit
services for the Company. The Company will, at the Company’s expense, prepare
its financial reports in accordance with GAAP. The Company will provide routine
reports to Sumitovant Bio as reasonably requested by it in formats it may
reasonably specify. Sumitovant Bio may also request the Company to prepare and
provide quarterly financial statements and any other documents reasonably
required for consolidated accounting or to satisfy any mandatory disclosure
requirement, and the contents and formats of those documents will be determined
in each case through consultation between the Company and Sumitovant Bio
(collectively, the “Company Consolidation Package”). Sumitovant Bio may also
request the Company to prepare and provide monthly financial statements prepared
consistent with the preparation of the Company’s interim financial statements
prepared for filing with the SEC, and any other documents reasonably required in
accordance with GAAP for consolidated accounting or to satisfy any mandatory
disclosure requirement, and the contents and formats of those documents will be
determined in each case through consultation between the Company and Sumitovant
Bio. The Company will no longer be required to deliver a Company Consolidation
Package after such time as Sumitovant Bio is no longer required to consolidate
the financial results of the Company into its financial statements.

Section 3.2 Delivery of Certain Information. The Company will deliver to
Sumitovant Bio:

(a) As soon as practicable, but in any event within 10 days after the end of
each fiscal quarter, a statement showing the number of shares of each class and
series of shares and Convertible Securities outstanding at the end of the
period, the Common Shares issuable upon conversion or exercise of any
outstanding Convertible Securities and the exchange ratio or exercise price
applicable thereto, and the number of Convertible Securities (and Common Shares
into which they will be convertible) not yet

 

- 18 -



--------------------------------------------------------------------------------

issued but reserved for issuance, if any, all in sufficient detail as to permit
the Holders to calculate their respective percentage equity ownership in the
Company, and certified by the chief financial officer or chief executive officer
of the Company as being true, complete, and correct.

(b) Within 90 days after the end of each of the Company’s fiscal years
commencing with the fiscal year ending March 31, 2020, a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal year and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, audited and
accompanied by a report and opinion of independent public accountants of
nationally recognized standing, which report and opinion must be prepared in
accordance with GAAP to the effect that such consolidated financial statements
present fairly in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

(c) Within 45 days after the end of each of the Company’s first three fiscal
quarters of any fiscal year, a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal quarter, the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Company’s fiscal year then ended, in
each case setting forth in comparative form, as applicable, the figures for the
corresponding period of the previous fiscal year and the corresponding portion
of the previous fiscal year, certified by a Responsible Officer of the Company
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject only to normal year-end audit adjustments and the absence of
notes.

(d) As soon as practicable after approval by the Board, the Company’s Rolling
Forecast for each calendar quarter and any other extension, amendment,
modification or supplement to the Rolling Forecast.

(e) As soon as available (and in any event within 90 days after the end of each
of the Company’s fiscal years), an annual report on Form 10-K of the Company for
such fiscal year.

Notwithstanding the foregoing, the Company may deliver the documents required to
be delivered under Sections 3.2(b), (c), and (e) electronically and such
documents will be deemed to have been delivered on the date on which the Company
files such documents with the SEC and such documents are publicly available on
the SEC’s EDGAR filing system or any successor thereto.

Section 3.3 Inspections. The Company will permit each Holder, at such Holder’s
expense, to visit and inspect the Company’s properties; examine its books of
account and records; and discuss the Company’s affairs, finances, and accounts
with its officers, during normal business hours of the Company as may be
reasonably requested by such Holder; provided, however, that the Company will
not be obligated pursuant to this Section 3.3 to provide access to any
information that it reasonably and in good faith considers to be a trade secret
or confidential information (unless covered by an enforceable confidentiality
agreement,

 

- 19 -



--------------------------------------------------------------------------------

in form reasonably acceptable to the Company) or the disclosure of which would
adversely affect the attorney-client privilege between the Company and its
counsel.

Section 3.4 Confidentiality. Each Holder agrees that such Holder will keep
confidential and will not disclose, divulge, or use for any purpose any
confidential information obtained from the Company pursuant to the terms of this
Agreement (including notice of the Company’s intention to file a registration
statement), unless such confidential information (a) is known or becomes known
to the public in general (other than as a result of a breach of this Section 3.4
by such Holder), (b) is or has been independently developed or conceived by the
Holder without use of the Company’s confidential information, or (c) is or has
been made known or disclosed to the Holder under circumstances in which such
Holder does not have a reasonable expectation that such disclosure constitutes a
breach of an obligation of confidentiality such third party may have to the
Company; provided, however, that any Holder may disclose confidential
information (i) to its attorneys, accountants, consultants, and other
professionals to the extent necessary to obtain their services in connection
with evaluating whether to exercise any rights hereunder; (ii) to any
prospective purchaser of any Registrable Securities from such Holder, if such
prospective purchaser agrees to be bound by the provisions of this Section 3.4;
(iii) to any existing Affiliate, partner, member, shareholder, or Subsidiary of
such Holder in the ordinary course of business, provided that such Holder
informs such Person that such information is confidential and directs such
Person to maintain the confidentiality of such information; or (iv) as may
otherwise be required by Law, provided that the Holder promptly notifies the
Company of such disclosure and takes reasonable steps to minimize the extent of
any such required disclosure.

Section 3.5 Termination of Information and Inspection Rights. The provisions of
this Article III will terminate at such time as members of the Sumitomo Group
Beneficially Own, in the aggregate, less than 10% of the issued and outstanding
Common Shares of the Company.

CORPORATE GOVERNANCE

Section 4.1 Board and Committee Composition. At all times that the Sumitomo
Group satisfies the Voting Threshold:

(a) the Board will have at least three Independent Directors, at least one of
which will meet the requirements of an “Audit Committee financial expert” as
such term is defined in Item 407(d)(5) of Regulation S-K under the Exchange Act;

(b) the Audit Committee of the Board will be composed solely of Independent
Directors;

(c) neither Sumitomo nor Sumitovant Bio will, and Sumitomo will cause each other
member of the Sumitomo Group to not, without first obtaining approval of the
holders of a majority of the Voting Shares held by the Disinterested
Shareholders, remove any of the Independent Directors who comprise the Audit
Committee from office;

(d) any other standing or ad hoc committee of the Board will be composed of not
less than a majority of Sumitomo Directors, provided that, a Sumitomo Director
will not be included in the membership of any such committee of the Board the
sole purpose of which is to

 

- 20 -



--------------------------------------------------------------------------------

consider any transaction between a member of the Sumitomo Group, on the one
hand, and the Company or any of its Subsidiaries, on the other hand, including
an Acquisition Transaction;

(e) the Company will utilize, to the extent available, the “controlled company”
exemption under the rules of NASDAQ or any other applicable securities exchange
in respect of the composition of Board and the committees thereof;

(f) the charter of the Audit Committee as in effect as of the Effective Time can
only be modified with the approval of both the Board and the Audit Committee;

(g) the provisions in the Corporate Governance Guidelines of the Company as in
effect as of the Effective Time regarding the Lead Independent Director can only
be modified with the approval of both the Board and the Audit Committee; and

(h) Amended Bye-laws 24, 38, 40, 41 and 46 (and any defined terms as used
therein) may not be amended, revised, or removed without the prior written
consent of Sumitovant Bio.

Section 4.2 Certain Acknowledgements and Agreements.

(a) the Board has affirmatively determined that Dr. Sef Kurstjens, Mr. Pierre
Legaut and Mr. James Robinson (each, an “Incumbent Independent Director”) are
Independent Directors as of the Effective Time, and each such Incumbent
Independent Director will, from and after the Effective Time, continue to serve
as a Director of the Company until the earliest to occur of (i) the Company’s
next annual general meeting (unless reelected at such meeting), (ii) any removal
or replacement of such Incumbent Independent Director by the Disinterested
Shareholders at a meeting of the Company’s shareholders, (iii) his or her office
being vacated sooner pursuant to Amended Bye-law 41.1(d) or (iv) such Incumbent
Independent Director no longer satisfies the requirements of an “Independent
Director” as set forth in this Agreement; and

(b) Mr. Legaut will serve as the Lead Independent Director until the earliest to
occur of (i) the Company’s next annual general meeting (unless reelected at such
meeting), (ii) any removal or replacement of Mr. Legaut by the Disinterested
Shareholders at a meeting of the Company’s shareholders, (iii) his office being
vacated sooner pursuant to Amended Bye-law 41.1(d), (iv) the Independent
Directors elect to remove Mr. Legaut as the Lead Independent Director, or
(v) Mr. Legaut no longer satisfies the requirements of an “Independent Director”
as set forth in this Agreement.

Section 4.3 Voting Agreement. At all times that the Sumitomo Group satisfies the
Voting Threshold, (a) Sumitomo and Sumitovant Bio will, and Sumitomo will cause
each member of the Sumitomo Group to, vote or cause to be voted the Voting
Shares owned by them as of the record date for determining the shareholders of
the Company entitled to vote at any annual or special meeting of shareholders of
the Company (however noticed or called) in connection with any election of
Independent Directors designated to serve on the Audit Committee, or the taking
by the shareholders of the Company of an action by written consent in connection
with any election of Independent Directors designated to serve on the Audit
Committee, in each case in a manner that is in direct proportion to the manner
in which the

 

- 21 -



--------------------------------------------------------------------------------

Disinterested Shareholders vote their Voting Shares in respect of the election
of such Independent Directors (including, for this purpose, any abstentions and
“withhold” votes), and (b) neither Sumitomo nor Sumitovant Bio will, and
Sumitomo will cause each member of the Sumitomo Group to not, without first
obtaining Independent Director Approval, solicit proxies with respect to any
Voting Shares, or become a “participant” in any “election contest” (as such
terms are used in Rule 14(a)-11 of Regulation 14A promulgated under the Exchange
Act), in each case, relating to the election of the Independent Directors
designated to serve on the Audit Committee; provided that, none of Sumitomo or
any of its Subsidiaries will be deemed to be engaged in the solicitation of
proxies or such a “participant” merely by reason of the membership of the
Sumitomo Directors on the Board and nothing contained in this Agreement will
limit, restrict or prohibit any member of the Sumitomo Group from voting all of
the Voting Shares Beneficially Owned by them in favor of the election of any
nominee to the Board that will constitute a Sumitomo Director if elected or
appointed.

Section 4.4 Matters Requiring Independent Director Approval. After the Effective
Time and until a Standstill Termination Event, except for an Acquisition
Transaction or a Qualified Acquisition Transaction, which will be governed by
Section 5, the Company will not, and will cause its Subsidiaries not to, take or
commit to taking, any of the following actions without first obtaining the
Independent Director Approval:

(a) approve, agree to, enter into or engage in any transaction between a member
of the Sumitomo Group or one of their Affiliates, on the one hand, and the
Company and any of its Subsidiaries, on the other hand, in each case to the
extent such transaction would constitute a transaction with related persons
under Item 404 of Regulation S-K under the Exchange Act; except (1) for any
action, transaction or arrangement taken pursuant to the Sumitomo Loan
Agreement, (2) the payment of dividends or distributions in respect of the
Company’s outstanding equity interests in which all holders of a class of equity
interests receive a pro rata portion of such dividend or distribution based on
the number of equity interests of such class that are held by such holder,
(3) the Company’s repurchase or redemption of outstanding equity interests in
which a class of equity interests are repurchased or redeemed on a pro rata
basis based on the number of equity interests of such class that are then
outstanding, (4) the repurchase of securities issued to or held by employees,
consultants or contractors of the Company or its Subsidiaries at a price not
greater than the then current fair market value for such securities upon the
termination of employment or services and pursuant to agreements providing for
the right of said repurchase, (5) the Company or its Subsidiaries entering into
compensation arrangements with directors, officers, employees or independent
contractors in the ordinary course of business and on terms consistent with
other arrangements that do not involve members of the Sumitomo Group, (6) the
issuance of securities upon the exchange or exercise of Convertible Securities
in accordance with their terms, (7) the issuance of Direct Purchase Securities
pursuant to Article VI and (8) a transaction that would not constitute a
transaction with related persons under Item 404 of Regulation S-K under the
Exchange Act; (any transaction referred to in this Section 4.4(a), but subject
to the exceptions in the foregoing (1) through (8), a “Related Party
Transaction”); or

(b) (i) amend this Agreement or (ii) waive any rights of the Company under this
Agreement, in each case of (i) and (ii), to the extent such amendment or waiver
would have

 

- 22 -



--------------------------------------------------------------------------------

the effect of expanding the rights or materially reducing the obligations of
Sumitomo and/or Sumitovant Bio under the this Agreement.

Section 4.5 Amendment of the Bye-laws.

(a) The Board agrees to take all actions necessary, including promptly
responding to any inquiries or comments of the SEC relating to the Preliminary
Information Statement so as to facilitate the filing of a definitive information
statement relating to the approval of the Amended Bye-laws (the “Definitive
Information Statement”), and after the Preliminary Information Statement is
cleared or deemed to have been cleared by the SEC, file the Definitive
Information Statement with the SEC and mail such Definitive Information
Statement to the Company’s shareholders as of the record date, in accordance
with Rule 14c-2 within two Business Days following the expiration of the waiting
period applicable to the Preliminary Information Statement, or such longer
period as required by the SEC, in each case in compliance with Rule 14c-2 and
the Exchange Act.

(b) From Effective Time until such date as the Amended Bye-laws become
effective, the Company will refrain from taking any actions that would conflict
with, or be prohibited under, the Amended Bye-laws, as if they were in effect as
of the Effective Time.

ARTICLE V

ACQUISITION TRANSACTIONS

Section 5.1 Standstill Obligations with Respect to Acquisition Transactions.
From the Effective Time and until a Standstill Termination Event and subject to
the provisions of Section 5.2, no member of the Sumitomo Group will, and no
member of the Sumitomo Group will cooperate with or act in concert with any 13D
Group to which a member of the Sumitomo Group is a part to, make a tender offer,
exchange offer, merger proposal or other offer the effect of which if completed
would be an Acquisition Transaction or otherwise engage in an Acquisition
Transaction unless such Acquisition Transaction is effected in compliance with
the following:

(a) A member of the Sumitomo Group may, at any time, propose, negotiate and
consummate a Qualified Acquisition Transaction, in each case, at the written
request of a majority of the Independent Directors then in office who comprise
the Audit Committee;

(b) Any member of the Sumitomo Group may, at any time, make a proposal for an
Acquisition Transaction that is subject to Independent Director Approval, to the
Audit Committee on a confidential basis in a manner that would not reasonably be
expected to require the Company to make a public announcement regarding the
receipt of such proposal; provided, however, this Section 5.1 will not be deemed
to prohibit a member of the Sumitomo Group from making any disclosure required
by Law, and any such required disclosure will not be deemed to be a violation of
this Section 5.1;

(c) After the second anniversary of the Effective Time, a member of the Sumitomo
Group may publicly announce or disclose any proposal regarding a Qualified
Acquisition Transaction if, prior to such public announcement or disclosure of
such proposal (in each case excluding any disclosure required by Law), a member
of the Sumitomo Group and/or

 

- 23 -



--------------------------------------------------------------------------------

its Representatives has engaged in at least 15 Business Days of confidential
discussions with the Audit Committee regarding such Qualified Acquisition
Transaction; provided, however, Sumitomo will be deemed to have complied with
the confidential discussion requirement if 15 Business Days have passed since
the member of the Sumitomo Group or its Representatives made a request for such
discussion and (i) the Audit Committee has not responded to such request,
(ii) the Audit Committee has declined to engage in discussions regarding the
Acquisition Transaction, or (iii) the Audit Committee has ceased discussions
regarding the Acquisition Transaction prior to the end of such 15-Business-Day
period or (iv) such announcement or disclosure has received Independent Director
Approval;

(d) From the Effective Time until (and including) the second anniversary of the
Effective Time, any Acquisition Transaction must receive prior Independent
Director Approval; and

(e) Solely with respect to any Acquisition Transaction that would result in the
Sumitomo Group having Beneficial Ownership, in the aggregate, of more than 80%
of the Total Current Voting Power then in effect, such Acquisition Transaction
must be approved by the affirmative vote of a majority of the Voting Shares held
by the Disinterested Shareholders. Notwithstanding anything to the contrary in
this Agreement, (i) none of the Company, the Board (or any committee thereof),
Sumitomo, Sumitovant Bio, or any of their respective Affiliates, acting alone or
together, may waive, amend or otherwise modify the requirement set forth in this
Section 5.1(e) and (ii) any amendment to this Section 5.1(e) must be approved by
the affirmative vote of a majority of the Voting Shares held by the
Disinterested Shareholders.

Section 5.2 Exceptions to Standstill Limitations. No member of the Sumitomo
Group will be deemed to have violated the obligations applicable to the Sumitomo
Group under Section 5.1:

(a) subject to Section 5.2(b), if any member or members of the Sumitomo Group
engage in any transaction that results in the Sumitomo Group having Beneficial
Ownership of Voting Shares in excess of the Standstill Limit (any such shares or
Convertible Securities, “Excess Shares”), inadvertently and without knowledge
that the transaction in which the Sumitomo Group acquired Beneficial Ownership
of such Excess Shares would cause the Sumitomo Group to Beneficially Own Voting
Shares constituting more than the Standstill Limit, so long as (i) Sumitovant
Bio provides prompt written notice of the acquisition of such Excess Shares to
the Company after becoming aware thereof, (ii) the Sumitomo Group complies with
the voting requirements of Section 5.4 with respect to such Excess Shares, and
(iii) the Sumitomo Group disposes of such Excess Shares pursuant to and in
accordance with Section 5.3. For the avoidance of doubt, Excess Shares shall not
include any shares acquired by the Sumitomo Group in accordance with
Section 5.1; and

(b) to the extent that (x) any member or members of the Sumitomo Group have
acquired Convertible Securities from the Company directly pursuant to Article VI
and the subsequent conversion of such Convertible Securities into Voting Shares
causes the Sumitomo Group’s Beneficial Ownership of Voting Shares to exceed the
Standstill Limit or (y) to the extent that Excess Shares result solely from any
increase in the aggregate percentage of Voting Shares Beneficially Owned by the
Sumitomo Group that results from: (A) a recapitalization of

 

- 24 -



--------------------------------------------------------------------------------

the Company, a repurchase of securities by the Company or other actions taken by
the Company or any of its Subsidiaries, in each case of the circumstances in
this clause (y), solely to the extent such transaction was approved in advance
by the Audit Committee, that have the effect of reducing the number of Voting
Shares then outstanding; or (B) the rights specified in any “poison pill” share
purchase rights plan of the Company having separated from the Common Shares and
a member of the Sumitomo Group having exercised such rights (such shares in
(x) and (y) that are Beneficially Owned by the Sumitomo Group that are in excess
of the Standstill Limit, the “Exempt Excess Shares”); so long as (i) Sumitovant
Bio provides prompt written notice of the acquisition of such Exempt Excess
Shares to the Company, and (ii) the Sumitomo Group complies with the voting
requirements of Section 5.4 with respect to such Exempt Excess Shares.

Section 5.3 Disposition of Excess Shares. In the event that Sumitovant Bio
becomes aware that the members of the Sumitomo Group Beneficially Own Excess
Shares (that are not Exempt Excess Shares), Sumitovant Bio will provide prompt
written notice to the Company of the number of such Excess Shares (that are not
Exempt Excess Shares). In the event that the Company becomes aware that members
of the Sumitomo Group Beneficially Own Excess Shares (that are not Exempt Excess
Shares), the Company will promptly provide written notice to Sumitovant Bio.
Following delivery of notice by Sumitovant Bio to the Company or by the Company
to Sumitovant Bio pursuant to the foregoing two sentences (the “Excess Share
Ownership Notice”), Sumitovant Bio will, and will cause members of the Sumitomo
Group to, as soon as reasonably practicable (but not in a manner that would
require a member of the Sumitomo Group to (i) incur liability under
Section 16(b) of the Exchange Act, (ii) transfer to a Person other than the
Company during a period in which such member of the Sumitomo Group is in
possession of material nonpublic information relating to the Company or
(iii) violate any Antitrust Law or listing requirement of NASDAQ) either:

(a) sell all or any portion of the Excess Shares (other than Exempt Excess
Shares) to the Company, provided that it receives from the Company (upon
approval by the Audit Committee) an irrevocable election to purchase any portion
of such shares within 20 Business Days after the delivery of the Excess Share
Ownership Notice (the “Excess Share Repurchase Notice”), at the Fair Market
Value of the Common Shares on the day prior to the date of the Excess Share
Ownership Notice; or

(b) if no such Excess Share Repurchase Notice is received from the Company, or
such Excess Share Repurchase Notice does not apply to all of such Excess Shares,
sell such shares (or such remaining shares) through open market sales, or
privately negotiated sales to any Disinterested Shareholders, within 40 Business
Days of the delivery of the Excess Share Ownership Notice;

in each case to cause the Voting Shares Beneficially Owned by the Sumitomo Group
to no longer exceed the Standstill Limit (excluding, for purposes of determining
both the number of Voting Shares Beneficially Owned by the Sumitomo Group and
the number of Voting Shares outstanding, any Exempt Excess Shares).

Section 5.4 Voting of Excess Shares and Exempt Excess Shares. If, as of the
record date for determining the shareholders of the Company entitled to vote at
any annual or special

 

- 25 -



--------------------------------------------------------------------------------

meeting of shareholders of the Company (however noticed or called), or the
taking by the shareholders of the Company of an action by written consent, the
Sumitomo Group holds any Excess Shares or Exempt Excess Shares, then at each
such meeting or in connection with such action by written consent, the Sumitomo
Group will vote all such shares, or cause all such shares to be voted, in a
manner that is in direct proportion to the manner in which Disinterested
Shareholders vote (including, for this purpose, any abstentions and “withhold”
votes) on each matter, resolution, action or proposal that is submitted to the
shareholders of the Company. With respect to any meeting of shareholders of the
Company (however noticed or called), the number of Excess Shares and Exempt
Excess Shares, if any, will be determined by the Company as promptly as
practicable following the record date established for determining the
shareholders of the Company entitled to vote at such meeting. From time to time
before the scheduled date for any such meeting at the request of any member of
the Sumitomo Group, the Company will inform the Sumitomo Group of the voting
tabulations (including, for this purpose, all votes “for” or “against” and all
“abstentions” and “withhold” votes) for such meeting (it being understood and
agreed by the parties that the Company will request the proxy solicitation firm
engaged by it, if any, in connection with such meeting to provide such
tabulations directly to the Sumitomo Group from time to time as such tabulations
are provided to the Company) for the purpose of facilitating the Sumitomo
Group’s agreement to vote the Excess Shares and Exempt Excess Shares in
accordance with the requirements of this Section 5.4.

ARTICLE VI

SUMITOMO GROUP’S RIGHT TO MAINTAIN OWNERSHIP PERCENTAGE

Section 6.1 General. Subject to Article V, and in addition to any other rights
set forth in this Article VI, the Sumitomo Group may directly or indirectly
acquire, through open market purchases, privately negotiated purchases from
Disinterested Shareholders or, subject to Section 4.4, purchases from the
Company, securities of the Company that result in the Sumitomo Group
Beneficially Owning securities of the Company that constitute no more than the
Standstill Limit.

Section 6.2 Financings of the Company.

(a) Until the occurrence of a Standstill Termination Event, if the Company
proposes to issue New Securities primarily for cash consideration in a financing
transaction (except in any transaction specifically described in Section 6.3)
and the effect of consummating such transaction would result in a reduction in
the percentage interest of the Total Outstanding Company Equity held by the
Sumitomo Group (a “Financing Transaction”), Sumitovant Bio will have the right
to purchase for cash up to a number of New Securities sold in such Financing
Transaction that is equal to the Sumitomo Group Pro Rata Share, or any part
thereof, at the same price per New Security at which such New Securities are
sold in such Financing Transaction to the other investors (the “Purchase
Price”), as further described in this Section 6.2.

(b) Until the occurrence of a Standstill Termination Event, no less than 20 and
no more than 25 Business Days prior to the issuance and sale of any New
Securities in a Financing Transaction, the Company will notify Sumitovant Bio of
the Company’s intention to make such issuance by written dated notice setting
forth: (i) the proposed date of the closing of the Financing Transaction,
(ii) the number, type and material terms of New Securities to be sold

 

- 26 -



--------------------------------------------------------------------------------

in the Financing Transaction, (iii) the calculation of the number of New
Securities constituting the Sumitomo Group Pro Rata Portion of the New
Securities to be sold in the Financing Transaction), (iv) the closing price or
in the absence of a closing price, the closing bid price, of the Common Shares
on the prior trading day on the principal securities exchange on which the
Common Shares are then trading and (v) the capitalization of the Company on an
actual and pro forma basis after giving effect to the issuance of New Securities
(the “Company Financing Issuance Notice”).

(c) At least five Business Days prior to the proposed date of the closing of the
Financing Transaction as set forth in the Company Financing Issuance Notice,
Sumitovant Bio will notify the Company by written dated notice, stating (i) the
number of New Securities to be purchased by Sumitovant Bio in the Financing
Transaction, which will not exceed the Sumitomo Pro Rata Share of such New
Securities (the “Direct Purchase Securities”) and/or (ii) whether or not
Sumitovant Bio has made a determination to acquire Voting Shares or Convertible
Securities in open market purchases, or privately negotiated purchases from
Disinterested Shareholders, so as, together with any Direct Purchase Securities,
to maintain the Sumitomo Group’s Beneficial Ownership percentage of the Total
Current Voting Power immediately prior to such Financing Transaction within the
applicable Grace Period relating to the Company Financing Issuance Notice (the
“Sumitovant Bio Financing Participation Notice”). If Sumitovant Bio fails to
deliver a Sumitovant Bio Financing Participation Notice at least five Business
Days prior to the proposed date of the closing of the Financing Transaction as
set forth in the Company Financing Issuance Notice, Sumitovant Bio will be
deemed to have elected not to acquire any Direct Purchase Securities or to
maintain the Sumitomo Group’s Beneficial Ownership percentage of the Total
Current Voting Power immediately prior to such Financing Transaction within the
Grace Period relating to such Company Financing Issuance Notice; provided,
however, that if the actual closing of such Financing Transaction does not occur
within 10 Business Days following the proposed date of the closing set forth in,
and on the terms and conditions in all material respects as set forth in, the
Company Financing Issuance Notice, the Company will deliver a revised Company
Financing Issuance Notice and Sumitovant Bio will have 10 Business Days
following the date of receipt of the revised Company Financing Issuance Notice
to provide a new Sumitovant Bio Financing Participation Notice, which revised
Company Financing Issuance Notice and Sumitovant Bio Financing Participation
Notice will supersede and replace any prior delivered Company Financing Issuance
Notice and Sumitovant Bio Financing Participation Notice, respectively, and will
otherwise be subject to the terms and processes set forth in this Section 6.2.

(d) If the Company issues and sells the New Securities in a Financing
Transaction that was subject to a Company Financing Issuance Notice, then
Sumitovant Bio will be obligated to purchase the number of Direct Purchase
Securities, if any, that are subject to the Sumitovant Bio Financing
Participation Notice delivered to the Company pursuant to Section 6.2(c), if
any, for the Purchase Price; provided, however, that if a preliminary “red
herring” prospectus is filed in connection with such Financing Transaction and
(A) the closing sale prices of such New Security on the principal U.S. or
foreign securities exchange on which such New Securities are listed or, if such
securities are not listed or primarily traded on any such exchange, the closing
bid quotations of such New Security on any quotation system then in use (all
such closing sales prices or, in the absence of a closing sale price, closing
bid quotations, will be appropriately adjusted to take into account the effect
of any dividends, stock splits,

 

- 27 -



--------------------------------------------------------------------------------

recapitalization, spin-offs or similar transactions that affect such closing
sale prices or bid quotations having a record date or effected since the date
prior to which the Sumitovant Bio Financing Participation Notice was delivered),
is more than 10% higher than (B) the closing price (or in the absence of a
closing price, the closing bid quotations) of such New Security on the day prior
to the delivery of a Sumitovant Bio Financing Participation Notice, Sumitovant
Bio will not be obligated to purchase the Direct Purchase Securities. The
closing of the Direct Purchase Securities, if any, will take place
contemporaneously with such Financing Transaction, subject to the provisions of
Section 6.2(f).

(e) If, pursuant to the terms of Section 6.2(d), Sumitovant Bio is no longer
obligated to purchase Direct Purchase Securities that were subject to a validly
delivered Sumitovant Bio Financing Participation Notice, Sumitovant Bio will
have the right, within 15 Business Days after the closing of the Financing
Transaction, to deliver to the Company an amended Sumitovant Bio Financing
Participation Notice stating whether or not Sumitovant Bio has made a bona fide
determination to acquire Voting Shares or Convertible Securities in open market
purchases, or privately negotiated purchases from Disinterested Shareholders, so
as, together with any New Securities subject to the previously delivered
Sumitovant Bio Financing Participation Notice, to maintain the Sumitomo Group’s
Beneficial Ownership percentage of the Total Current Voting Power immediately
prior to such Financing Transaction within the applicable Grace Period relating
to any then effective Sumitovant Bio Financing Participation Notice. If
Sumitovant Bio fails to deliver an amended Sumitovant Bio Financing
Participation Notice within such 15 Business Day Period, Sumitovant Bio will be
deemed to have elected not to satisfy any portion of Sumitovant Bio’s right to
maintain the Sumitomo Group’s Beneficial Ownership percentage of the Total
Current Voting Power immediately prior to such Financing Transaction, other than
with respect to Voting Shares or Convertible Securities, if any, that are
subject to any then effective Sumitovant Bio Financing Participation Notice and
that were not Direct Purchase Securities.

(f) The purchase and sale of New Securities pursuant to this Section 6.2 will be
subject to, and will take place on the later of, the: (i) closing date specified
in Section 6.2(d) or (ii) the third Business Day following the expiration or
early termination of all waiting periods imposed on such purchase and sale by
applicable Antitrust Laws, or at such other time and place as the Company and
Sumitovant Bio may agree. The Company and Sumitovant Bio will use their
commercially reasonable efforts to (i) comply with Antitrust Laws applicable to
such purchase and sale of such New Securities and (ii) all federal and state
laws and regulations and the listing requirements of NASDAQ applicable to any
purchase and sale of such New Securities.

(g) Notwithstanding anything to the contrary set forth in this Agreement,
nothing in this Agreement will be deemed to require Sumitovant Bio or the
Company or any Affiliate thereof to litigate with any governmental entity or
agree to any divesture by itself or any of its Affiliates of shares of capital
stock or of any business, assets or property, or the imposition of any
limitation on the ability of any of them to conduct their business or to own or
exercise control of such assets, properties and stock.

(h) Notwithstanding anything in this Section 6.2 to the contrary, if a purchase
by Sumitovant Bio of New Securities that are the subject of a Financing
Transaction is not able to be consummated at the same time as the purchase and
sale to other purchasers of such New

 

- 28 -



--------------------------------------------------------------------------------

Securities as a result of a legal or regulatory delay, such as a delay related
to compliance with the HSR Act or any similar required non-U.S. regulatory
scheme or to compliance with applicable laws and regulations and requirements of
NASDAQ or any other applicable stock exchange, the applicable Grace Period
relating to such New Securities will be extended for the same period of time as
such regulatory delay or until it is determined that the acquisition by the
Sumitomo Group of such securities is no longer legally permitted or feasible,
and the Company will be entitled to issue the portion of New Securities to be
sold to third parties in advance of the issuance of New Securities to Sumitovant
Bio.

Section 6.3 Acquisition Issuances.

(a) Until the occurrence of a Standstill Termination Event, no less than 15
Business Days after the issuance and sale of any New Securities in consideration
for the acquisition of a business or assets of a business (a “Business
Acquisition Transaction”), the Company will notify Sumitovant Bio of the
Company’s issuance by written dated notice setting forth: (x) the number, type
and material terms of New Securities issued in such Business Acquisition
Transaction, (y) a description of the material elements of the consideration
therefor and (z) the capitalization of the Company after giving effect to the
issuance of such New Securities and the calculation of the number of shares that
the Sumitomo Group would need to acquire to maintain the Sumitomo Group’s
Beneficial Ownership percentage of the Total Current Voting Power immediately
prior to such Business Acquisition Transaction (a “Company Acquisition Issuance
Notice”).

(b) Within 15 Business Days after receipt by Sumitovant Bio of the Company
Acquisition Issuance Notice, Sumitovant Bio will notify the Company by written
dated notice stating whether or not Sumitovant Bio has made a bona fide
determination to acquire Voting Shares or Convertible Securities in open market
purchases, or privately negotiated purchases from Disinterested Shareholders to
maintain the Sumitomo Group’s Beneficial Ownership percentage of the Total
Current Voting Power immediately prior to such Business Acquisition Transaction
within the applicable Grace Period relating to the Company Acquisition Issuance
Notice (the “Sumitovant Bio Acquisition Participation Notice”). If Sumitovant
Bio fails to deliver a Sumitovant Bio Acquisition Participation Notice within 15
Business Days after the receipt by Sumitovant Bio of the Company Acquisition
Issuance Notice relating to such Business Acquisition Transaction, Sumitovant
Bio will be deemed to have elected not to maintain the Sumitomo Group’s
Beneficial Ownership percentage of the Total Current Voting Power immediately
prior to such Business Acquisition Transaction within the applicable Grace
Period relating to the Company Acquisition Issuance Notice.

(c) Other Issuances. Until the occurrence of a Standstill Termination Event,
promptly following any issuance of New Securities that are not the subject of a
Company’s Financing Issuance Notice or a Company’s Acquisition Issuance Notice
(a “Company Other Issuance”), the Company shall promptly (but shall not be
required to do so more frequently than monthly) notify Sumitovant Bio of such
issuance. Following receipt of such notification Sumitovant Bio may acquire
Common Shares from the Company so long as such acquisition does not result in
the Sumitomo Group Beneficially Owning Common Shares of the Company that
constitute a percentage of the Total Current Voting Power held by the Sumitomo
Group immediately after such acquisition that exceeds the percentage of the
Total Current Voting

 

- 29 -



--------------------------------------------------------------------------------

Power held by the Sumitomo Group immediately prior to such Company Other
Issuance. Any such purchases of Common Shares from the Company pursuant to
(ii) above shall occur no more frequently than quarterly at mutually
satisfactory times and be effected at a cash purchase price per Common Share
equal to the greater of (A) Fair Market Value per Common Share and (B) such
minimum purchase price per Common Share as may be required by NASDAQ rules or
Law.

Section 6.4 Grace Periods under This Agreement. Notwithstanding anything in this
Agreement to the contrary, all Voting Shares and Convertible Securities that are
subject to a then outstanding Sumitovant Bio Maintenance Notice delivered within
the applicable time period set forth in Section 6.2 or Section 6.3 and for which
the Grace Period as to such Voting Shares or Convertible Securities has not yet
expired will be deemed to have at all times been Voting Shares or Convertible
Securities owned by the Sumitomo Group for all purposes of calculating the
Sumitomo Pro Rata Share and whether the Voting Threshold is satisfied under this
Agreement.

Section 6.5 Cooperation with Sumitovant Bio. The Company agrees not to take any
action that could impede or delay the exercise by Sumitovant Bio of any of its
rights under this Article VI.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Section 7.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to Sumitomo and Sumitovant Bio that:

(a) The Company is duly organized, validly existing and in good standing under
the Laws of Bermuda. The Company has the requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of the Company. This
Agreement has been duly and validly executed and delivered by the Company and
assuming due execution and delivery by Sumitomo and Sumitovant Bio, this
Agreement constitutes a valid and binding agreement of the Company enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar Laws
relating to or affecting creditors generally and by general equity principles.

(b) The execution, delivery and performance by the Company of this Agreement and
the consummation of the transactions contemplated hereby do not and will not
(i) violate any Organizational Document of the Company or its Subsidiaries,
(ii) violate any applicable Law in any material respect, (iii) require any
consent or other action by any Person under, constitute a default under, or give
rise to any right of termination, cancellation or acceleration or to a loss of
any benefit to which the Company or its Subsidiaries are entitled under any
provision of any agreement or other instrument binding on the Company or
(iv) result in the imposition of any lien (other than pursuant to this
Agreement) on any asset of the Company or any of its Subsidiaries (including the
Common Shares).

 

- 30 -



--------------------------------------------------------------------------------

Section 7.2 Representations and Warranties of Sumitomo and Sumitovant Bio. Each
of Sumitomo and Sumitovant Bio hereby represents and warrants to the Company
that:

(a) Such party is duly organized, validly existing and in good standing under
the Law of its jurisdiction of organization or formation. Such party has the
requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution, delivery and performance by
such party of this Agreement and the consummation by such party of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of such party. This Agreement has been duly and validly
executed and delivered by such party and assuming due execution and delivery by
the Company, this Agreement constitutes a valid and binding agreement of such
party enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar Laws relating to or affecting creditors generally and by
general equity principles.

(b) The execution, delivery and performance by such party of this Agreement and
the consummation of the transactions contemplated hereby do not and will not
(i) violate any Organizational Document of such party, (ii) violate any
applicable Law in any material respect, (iii) require any consent or other
action by any Person under, constitute a default under, or give rise to any
right of termination, cancellation or acceleration or to a loss of any benefit
to which such party or its Subsidiaries (excluding the Company and its
Subsidiaries) are entitled under any provision of any agreement or other
instrument binding on such party or (iv) result in the imposition of any lien
(other than pursuant to this Agreement) on any asset of such party or any of its
Subsidiaries (including the Common Shares).

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Expenses. Except as otherwise specifically provided herein, each
party hereto will bear its own costs and expenses incurred in connection with
its performance under or compliance with the terms of this Agreement.

Section 8.2 Successors and Assigns. The rights under this Agreement are not
assignable without the Company’s written consent (which will not be unreasonably
withheld, delayed or conditioned), except that the rights under Article II and
Article III of this Agreement may be assigned by a Holder to a transferee of
Registrable Securities (x) that is an Affiliate of such Holder or (y) in
connection with the transfer of all Registrable Securities held by such Holder
to such transferee; provided that (i) such transfer or assignment may otherwise
be effected in accordance with applicable securities laws, (ii) the Company is,
within a reasonable time after such transfer, furnished with written notice of
the name and address of such transferee and the Registrable Securities with
respect to which such rights are being transferred; and (iii) such transferee
agrees in a written instrument delivered to the Company to be bound by and
subject to the terms and conditions of Article II and this Article VIII. The
terms and conditions of this Agreement inure to the benefit of and are binding
upon the respective successors and permitted assignees of the parties. Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and permitted

 

- 31 -



--------------------------------------------------------------------------------

assignees any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided herein.

Section 8.3 Governing Law and Jurisdiction. This Agreement will be governed by
and construed in accordance with the internal law of the State of New York in
all respects as such laws are applied to agreements among New York residents
entered into and performed entirely within the State of New York, without giving
effect to conflict of law principles thereof. With respect to any controversy
arising out of or related to this Agreement, the parties hereto consent to the
exclusive jurisdiction of, and venue in, the state or federal courts located in
the borough of Manhattan in the State of New York.

Section 8.4 Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
will be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

Section 8.5 Titles and Subtitles. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.

Section 8.6 Notices. All notices, requests, demands, claims and other
communications which are required or may be given under this Agreement will be
in writing, in English, and shall be deemed to have been duly given: (a) on the
date of delivery, if delivered in person (upon confirmation of receipt) prior to
5:00 p.m. in the time zone of the receiving Party or on the next Business Day,
if delivered after 5:00 p.m. in the time zone of the receiving Party, (b) on the
third Business Day following the date of dispatch, if delivered by an
internationally recognized courier service (upon proof of delivery) or (c) upon
receipt if delivered by certified or registered mail, return receipt requested;
and in each case with a copy sent by email. In each case, notice will be
addressed to a Party as specified in this Section 8.6:

If to the Company, to:

Urovant Sciences Ltd.

5281 California Avenue, Suite #100

Irvine, CA 92617

Attention: Bryan E. Smith

                 General Counsel

Email:

Facsimile:

With copies (which will not constitute notice to the Company) to:

O’Melveny & Myers LLP

610 Newport Center Drive, 17th Floor

Newport Beach, CA 92660

Attention: Mark D. Peterson

Email:

 

- 32 -



--------------------------------------------------------------------------------

Facsimile:

If to Sumitomo or Sumitovant Bio, to:

Sumitomo Dainippon Pharma Co., Ltd.

6-8, Doshomachi 2-Chome, Chuo-ku

Osaka 541-0045 Japan

Attention: Shigeyuki Nishinaka

Executive Officer, Global Business Development

Email:

Facsimile:

With copies (which will not constitute notice to the Company) to:

Jones Day

3161 Michelson Drive

Irvine, CA 92612-4412

Attention: Jonn R. Beeson, Esq.

Email:

Facsimile:

Section 8.7 Amendments and Waivers. Subject to Section 5.1(e), any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance, and either retroactively
or prospectively) only with the written consent of the Company and
Sumitomo; provided, however, that the Company may in its sole discretion waive
compliance with Section 2.11(d) (and the Company’s failure to object promptly in
writing after notification of a proposed assignment allegedly in violation of
Section 2.11(d) will be deemed to be a waiver); and provided further that any
provision hereof may be waived by any waiving party on such party’s own behalf,
without the consent of any other party. Notwithstanding the foregoing, this
Agreement may not be amended or terminated and the observance of any term hereof
may not be waived with respect to any Holder without the written consent of such
Holder. Any amendment, termination, or waiver effected in accordance with this
Section 8.7 will be binding on all parties hereto, regardless of whether any
such party has consented thereto. No waivers of or exceptions to any term,
condition, or provision of this Agreement, in any one or more instances, will be
deemed to be or construed as a further or continuing waiver of any such term,
condition, or provision.

Section 8.8 Severability. In case any one or more of the provisions contained in
this Agreement is for any reason held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality, or unenforceability will not affect
any other provision of this Agreement, and such invalid, illegal, or
unenforceable provision will be reformed and construed so that it will be valid,
legal, and enforceable to the maximum extent permitted by law.

Section 8.9 Aggregation of Securities. All Registrable Securities held or
acquired by Affiliates will be aggregated together for the purpose of
determining the availability of any rights under this Agreement and such
Affiliated Persons may apportion such rights as among themselves in any manner
they deem appropriate.

 

- 33 -



--------------------------------------------------------------------------------

Section 8.10 Entire Agreement. This Agreement (including any Schedules and
Exhibits hereto) constitutes the full and entire understanding and agreement
among the parties with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the parties is expressly canceled.

Section 8.11 WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN
FULLY DISCUSSED BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE
SUBJECT TO ANY EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND
REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND
THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

Section 8.12 Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, will impair any such right,
power, or remedy of such nonbreaching or nondefaulting party, nor will it be
construed to be a waiver of or acquiescence to any such breach or default, or to
any similar breach or default thereafter occurring, nor will any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. All remedies, whether under this Agreement
or by law or otherwise afforded to any party, will be cumulative and not
alternative.

Section 8.13 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached, and that money damages or other legal remedies would not be an
adequate remedy for any such damages. It is accordingly agreed among the parties
hereto that, in addition to any other remedy to which they are entitled at law
or in equity, in the event of any breach or threatened breach by the Company, on
the one hand, or Sumitomo or Sumitovant Bio, on the other hand, of any of their
respective covenants or obligations set forth in this Agreement, the Company, on
the one hand, and Sumitomo or Sumitovant Bio, on the other hand, will be
entitled to an injunction or injunctions to prevent or restrain breaches or
threatened breaches of this Agreement or to enforce compliance with, the
covenants and obligations of the other under this Agreement. The Company, on the
one hand, and Sumitomo or Sumitovant Bio, on the other hand, hereby agree not to
raise any objections to the availability of the equitable remedy of specific
performance to prevent or restrain breaches or threatened breaches of this
Agreement by such party (or parties), and to specifically enforce the terms and
provisions of this Agreement to prevent breaches or threatened breaches of, or
to enforce compliance with, the covenants and obligations of such party (or
parties) under this Agreement. The parties hereto further agree that (x) by
seeking the remedies provided for in this Section 8.13, a party will not in any
respect waive its right to seek any other form of relief that

 

- 34 -



--------------------------------------------------------------------------------

may be available to a party under this Agreement (including monetary damages),
and (y) nothing set forth in this Section 8.13 will require any party hereto to
institute any proceeding for (or limit any party’s right to institute any
proceeding for) specific performance under this Section 8.13, nor will the
commencement of any legal proceeding pursuant to this Section 8.13 or anything
set forth in this Section 8.13 restrict or limit any party’s right to pursue any
other remedies for damages resulting from a breach of this Agreement.

Section 8.14 Further Assurances. The parties hereto will do and perform or cause
to be done and performed all such further acts and things and will execute and
deliver all such other agreements, certificates, instruments or documents as any
other party may reasonably request from time to time in order to carry out the
intent and purposes of this Agreement and the consummation of the transactions
contemplated hereby. Neither the Company, Sumitovant Bio nor Sumitomo will
voluntarily undertake any course of action inconsistent with satisfaction of the
requirements applicable to them set forth in this Agreement and each will
promptly do all such acts and take all such measures as may be appropriate to
enable them to perform as early as practicable the obligations herein and
therein required to be performed by them.

[Signatures Follow]

 

- 35 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first set forth above.

 

COMPANY: UROVANT SCIENCES LTD. By:  

/s/ Marianne Romeo

Name:   Marianne Romeo Title:   Head, Global Transactions and Risk Management

[Signature page to Urovant Investor Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first set forth above.

 

SUMITOVANT BIOPHARMA LTD. By:  

/s/ Marianne Romeo

  Name: Marianne Romeo   Title: Head, Global Transactions and Risk Management
SUMITOMO DAINIPPON PHARMA CO., LTD. By:  

/s/ Hiroshi Nomura

  Name: Hiroshi Nomura   Title: Representative Director, President and CEO

 

[Signature page to Urovant Investor Rights Agreement]